VILLANTI, Judge.
In this Anders appeal,1 Charles Wayne Nash challenges the order of revocation of his probation and resulting sentences for two counts of fraudulent use of a credit card more than twice during a six-month period, one count of criminal use of personal identification information, and fifteen counts of forgery. These judgments resulted from the revocation of Mr. Nash’s probation after he was originally convicted and placed on probation for all of the above charges.
Following a thorough review of the record on appeal, we conclude there are no meritorious, substantive grounds to support this appeal. However, we remand this cause for correction of a scrivener’s error *1121in one of Mr. Nash’s written judgments. Mr. Nash’s order of revocation of probation correctly notes that he was originally placed on probation for the eighteen third-degree felonies identified above. The order revokes Mr. Nash’s probation and adjudicates him guilty of each of the eighteen felonies. Because these felony convictions resulted from two separate felony informa-tions originally filed in two separate cases, two written judgments were prepared (one for each case number). The written judgment for case number CF02-177 correctly reflects convictions and sentences for one count of fraudulent use of a credit card, one count of criminal use of personal identification, and eleven counts of forgery. However, the written judgment for case number CF02-218 incorrectly reflects a conviction and sentence for petit theft, in addition to the correct convictions and sentences for one count of fraudulent use of a credit card and four counts of forgery. The conviction and sentence for petit theft was a scrivener’s error and must be stricken. This cause is affirmed in all other respects.
Affirmed and remanded with instructions.
DAVIS and LaROSE, JJ„ Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).